Hart, J., (dissenting.) -I think the court erred in giving instruction No. 4, which is as follows: “Locomotives of railroad trains are equipped with bell and whistle for sounding danger signals; and it -is admitted that those in charge of the train did not ring the bell or blow the whistle after the presence of the deceased was discovered; and if the jury believe, under all the facts and circumstances proved in the case, that those in charge of said train failed to exercise ordinary care, being such care as a person of ordinary prudence would exercise under similar circumstances, by negligently failing to ring said bell or blow said whistle for the purpose of warning deceased of the near approach of the train, and such failure to use due care caused or contributed to death of plaintiff’s intestate, you will find for the plaintiff.” The instruction was peremptory'in its nature,-and in effect told the jury that the appellant was guilty of negligence if its engineer failed to ring the bell or sound the whistle. It will be noted that the instruction singles out a certain fact, and tells the jury that, if that fact existed, the appellant was guilty of negligence. As I understand our former opinion, the fact that the engineer failed to ring the bell or sound the whistle was to be considered, together with all the other facts and circumstances connected with the happening of the accident, in determining whether appellant was guilty of negligence-.